DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03 February 2021 has been entered. Claims 1-14 remain pending in the application. 

	Response to Arguments
Applicant's arguments filed 03 February 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 11 “Thus, the applicant believes that Intel's RMW operation necessarily needs issuing at least three commands from the NAND flash controller to the flash memory and Intel fails to teach using only two commands such as the claimed copy back read command and claimed write command to achieve the RMW operation. It will be inappropriate to use the Intel's RMW operation to read on the claimed features”, examiner respectfully disagrees and notes the following:
	The claims as currently written state that the copy back read command copies the data from the flash into the buffer. They then state that the write command is issued to modify the data in the buffer with the data unit sent from the host. These are similar to arguendo that Intel requires 3 commands and the claimed controller only requires 2 commands, merely combining two steps into a single step is not necessarily patentably distinct as the end result is the same and does not produce a new or unexpected result.
	
	In response to applicant’s argument on numbered Page 12 “After carefully reviewing the teachings of Intel, the applicant finds no description pertinent to that the NAND flash controller sends a specific data unit to the flash memory via the I/O interface without queuing the specific data unit to wait for another different data unit when receiving the specific data if a sequence of data units each being smaller than one page data are transmitted from the host to the NAND flash controller. Thus, the applicant believes that Intel is silent on that the NAND flash controller sends a specific data unit to the flash memory via the I/O interface without queuing the specific data unit to wait for another different data unit when receiving the specific data if a sequence of data units each being smaller than one page data are transmitted from the host to the NAND flash controller. Therefore, the new claims 13 and 14 should be found allowable over Intel”, examiner respectfully disagrees and notes the following:
	In the Read-Modify-Write Operation Flow on Pg. 13-27 at no point is a queue required in order to wait for additional data. In point of fact, the RMW operation taught 

	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel "NAND Flash Controller" hereinafter referred to as Intel.


		Regarding claim 1, Intel teaches A flash memory controller, comprising:
 	a first Input/Output I/O interface, configured to be connected to a bus of a host to receive a data unit from the host which is externally coupled to the flash memory controller (Intel Fig. 13-1 on Pg. 13-2 Command & Data Slave Interface); 
a second I/O interface, configured to be connected to a flash memory externally coupled to the flash memory controller (Intel Fig. 13-1 on Pg. 13-2 NAND Device Interface to Pin Multiplexer); and 
a processing circuit, coupled between the first I/O interface and the second I/O interface (Intel Fig. 13-1 on Pg. 13-2 Controller Core between Command & Data Slave Interface and NAND Device Interface to Pin Multiplexer), configured to write the data unit from the flash memory controller to a buffer of the flash memory via the second I/O interface by issuing a copy back read command from the flash memory controller to the flash memory via the second I/O interface to make the flash memory read and then load a full page data from the flash memory into the buffer of the flash memory and then by issuing a write command to write the data unit from the flash memory controller into the buffer of the flash memory via the second I/O interface to update or replace a portion data of the full page data stored in the buffer of the flash memory wherein the full page data updated by the data unit is then written into a page of the flash memory from the buffer of the flash memory (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations. A read command copies the desired data from flash memory to a page buffer. You can then modify the information in the buffer using MAP00 buffer read and write commands and issue another command to write that information back to the memory. The read-modify-write command operates on an entire page. This command is also useful for a copy type operation, where most of a page is saved to a new location. In this type of operation, the NAND flash controller reads the data, modifies a specified number of words in the page, and then writes the modified page to a new location. Note: Because the data is modified within the page buffer of the flash device, the NAND flash controller ECC hardware is not used in RMW operations. Software must update the ECC during RMW operations"; As noted by Intel in the notes, the page buffer is part of the NAND FLASH ); 
a data amount of the data unit, transmitted via the second I/O interface is smaller than a data amount of the full page data updated by the data unit (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations. A read command copies the desired data from flash memory to a page buffer. You can then modify the information in the buffer using MAP00 buffer read and write commands and issue another command to write that information back to the memory. The read-modify-write command operates on an entire page") wherein the copy back read command is followed by a read transfer time which is from a cell array of the flash memory to the buffer of the flash memory, and the read transfer time is followed by the write command (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations. A read command copies the desired data from flash memory to a page buffer. You can then modify the information in the buffer using MAP00 buffer read and write commands and issue another command to write that information back to the memory. The read-modify-write command operates on an entire page"; As data movement is not instantaneous, there is a read time delay required to read the data out of the flash memory and into the page buffer. This occurs after the read command is sent, before the modify command can ).

Independent claim 7 has substantially the same scope and limitations as claim 1 as it is the corresponding Method claim. Therefore, claim 7 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 2, Intel teaches The flash memory controller of claim 1, wherein the processing circuit is arranged to issue a copy back read command to the flash memory, to control the flash memory load the full page data which is not updated from the flash memory into the buffer, and then to issue the write command to write the data unit to replace/update the portion data of the full page data and to write the full page data unit which has been updated into the flash memory (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations. A read command copies the desired data from flash memory to a page buffer. You can then modify the information in the buffer using MAP00 buffer read and write commands and issue another command to write that information back to the memory. The read-modify-write command operates on an entire page. This command is also useful for a copy type operation, where most of a page is saved to a new location. In this type of operation, the NAND flash controller reads the data, modifies a specified number of words in the page, and then writes the modified page to a new location. Note: Because the data is modified within the page buffer of the flash device, the NAND flash controller ECC hardware is not used in RMW operations. Software must update the ECC during RMW operations"; As noted by Intel in the notes, the page buffer is part of the NAND FLASH device, therefore is outside of the controller. Intel teaches a RMW operation that reads the data from the FLASH page into the page buffer of the FLASH, then modifies the information that with the few words, bytes, or bits to be updated from the host. The newly modified full page is then written back into the FLASH).

Dependent claim 8 has substantially the same scope and limitations as claim 2 as it is the corresponding Method claim. Therefore, claim 8 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 3, Intel teaches The flash memory controller of claim 2, wherein the processing circuit is arranged to determine whether the data unit is used for forming a first portion data of the full page data before issue the copy back read command to the flash memory (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations"; Intel teaches the RMW operation is required if the write unit is not a full page. This requires the system to determine what the data unit is from the host).



Regarding claim 4, Intel teaches The flash memory controller of claim 3, wherein the processing circuit is arranged to issue the copy back read command to the flash memory when determining that the data unit is not used for forming the first portion data of the full page data (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations"; Intel teaches the RMW operation is required if the write unit is not a full page. This requires the system to determine what the data unit is from the host).

Dependent claim 10 has substantially the same scope and limitations as claim 4 as it is the corresponding Method claim. Therefore, claim 10 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 5, Intel teaches The flash memory controller of claim 1, wherein the data unit is used for forming a particular portion data of the full page data (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations"; Intel teaches the RMW operation is used to update a specific portion of the page).



Regarding claim 6, Intel teaches The flash memory controller of claim 1, wherein a size of the data unit is smaller than a size of the full page data (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations. A read command copies the desired data from flash memory to a page buffer. You can then modify the information in the buffer using MAP00 buffer read and write commands and issue another command to write that information back to the memory. The read-modify-write command operates on an entire page. This command is also useful for a copy type operation, where most of a page is saved to a new location";).

Dependent claim 12 has substantially the same scope and limitations as claim 6 as it is the corresponding Method claim. Therefore, claim 12 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 13, Intel teaches The flash memory controller of claim 1, wherein when the host transmits a sequence of data units each smaller than one page data, the processing circuit is arranged to transmit data of a specific data unit among the sequence of data units to the flash memory via the second I/O interface without queuing the specific data unit to wait for another data unit when receiving the specific data unit from the host (Intel Pg. 13-7 Read-Modify-Write Operations, "To read a specific page or modify a few words, bytes, or bits in a page, use the RMW operations. A read command copies the desired data from flash memory to a page buffer. You can then modify the information in the buffer using MAP00 buffer read and write commands and issue another command to write that information back to the memory. The read-modify-write command operates on an entire page. This command is also useful for a copy type operation, where most of a page is saved to a new location"; Pg. 13-13 Data DMA, "At any time, up to four outstanding data DMA commands can be handled by flash controller"; The RMW operation taught by Intel is designed in order to write data units that are smaller than a page without queuing or buffering the smaller data units, thus teaching away from queueing smaller data units. In addition, Intel teaches that the controller can simultaneously process multiple commands, thus further alleviating the need for queuing during a sequence of commands).

Dependent claim 14 has substantially the same scope and limitations as claim 13 as it is the corresponding Method claim. Therefore, claim 14 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132